

 
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.
 
Written Agreement by and between
 
PACIFIC COAST NATIONAL BANCORP
San Clemente, California
 
and
 
FEDERAL RESERVE BANK OF SAN FANCISCO
San Francisco, California
 
Docket No. 09-160-WA/RB-HC



 
WHEREAS, Pacific Coast National Bancorp, San Clemente, California (“Bancorp”), a
registered bank holding company, owns and controls Pacific Coast National Bank,
San Clemente, California (the “Bank”), a national bank;
WHEREAS, it is the common goal of Bancorp and the Federal Reserve Bank of San
Francisco (the “Reserve Bank”) to maintain the financial soundness of Bancorp so
that Bancorp may serve as a source of strength to the Bank;
WHEREAS, Bancorp and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and
WHEREAS, on November 4, 2009, the board of directors of Bancorp, at a duly
constituted meeting, adopted a resolution authorizing and directing Denny
Lindeman to enter into this Agreement on behalf of Bancorp, and consenting to
compliance with each and every provision of this Agreement by Bancorp and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”)

 
 
 
 



 
(12 U.S.C. §§ 1813(u) and 1818(b)(3)).
 
NOW, THEREFORE, Bancorp and the Reserve Bank agree as follows:
 
Dividends
 
1.            (a)           Bancorp shall not declare or pay any dividends
without the prior written approval of the Reserve Bank and the Director of the
Division of Banking Supervision and Regulation (the “Director”) of the Board of
Governors of the Federal Reserve System (the “Board of Governors”).
(b)           Bancorp shall not directly or indirectly take dividends or any
other form of payment representing a reduction in capital from the Bank without
the prior written approval of the Reserve Bank.
(c)           All requests for prior approval shall be received by the Reserve
Bank at least 30 days prior to the proposed dividend declaration date. All
requests shall contain, at a minimum, current and projected information on
Bancorp’s capital, earnings, and cash flow; the Bank’s capital, asset quality,
earnings, and allowance for loan and lease losses (“ALLL”); and identification
of the sources of funds for the proposed payment. For requests to declare or pay
dividends, Bancorp must also demonstrate that the requested declaration or
payment of dividends is consistent with the Board of Governors’ Policy Statement
on the Payment of Cash Dividends by State Member Banks and Bank Holding
Companies, dated November 14, 1985 (Federal Reserve Regulatory Service, 4-877 at
page 4-323).
Debt and Stock Redemption
 
2.            (a)           Bancorp shall not, directly or indirectly, incur,
increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the

 
2
 
 



 
terms of the debt, and the planned source(s) for debt repayment, and an analysis
of the cash flow resources available to meet such debt repayment.
(b)            Bancorp shall not, directly or indirectly, purchase or redeem any
shares of its stock without the prior written approval of the Reserve Bank.
Compliance with Laws and Regulations
 
3.            (a)           In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position,
Bancorp shall comply with the notice provisions of section 32 of the FDI Act (12
U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors (12
C.F.R. §§ 225.71 et seq.).
(b)            Bancorp shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).
Progress Reports
 
4.            Within 30 days after the end of each calendar quarter following
the date of this Agreement, the board of directors shall submit to the Reserve
Bank written progress reports detailing the form and manner of all actions taken
to secure compliance with the provisions of this Agreement and the results
thereof, and a parent company only balance sheet, income statement, and, as
applicable, a report of changes in stockholders’ equity.

 
3
 
 



 
Communications
 
5.            All communications regarding this Agreement shall be sent to:
 
(a)      Mr. Kevin Zerbe
Vice President
Federal Reserve Bank of San Francisco
101 Market Street, Mail Stop 920
San Francisco, California 94105
 
(b)      Mr. Dennis Lindeman
Chairman of the Board
Pacific Coast National Bancorp
905 Calle Amanecer, Suite 100
San Clemente, California 92673
 
Miscellaneous
 
6.            Notwithstanding any provision of this Agreement, the Reserve Bank
may, in its sole discretion, grant written extensions of time to Bancorp to
comply with any provision of this Agreement.
7.            The provisions of this Agreement shall be binding upon Bancorp and
its institution-affiliated parties, in their capacities as such, and their
successors and assigns.
8.            Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.
9.            The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, or any other federal
or state agency from taking any other action affecting Bancorp, the Bank, or any
of their current or former institution-affiliated parties and their successors
and assigns.

 
4
 
 



 
10.            Pursuant to section 50 of the FDI Act (12 U.S.C. § 183 1aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 5th day of November, 2009.
 
PACIFIC COAST NATIONAL BANCORP
FEDERAL RESERVE BANK OF SAN FANCISCO

 
By: /s/ Dennis C.
Lindeman                                                  By:  /s/  Kevin
Zerbe                                                
       Dennis C.
Lindeman                                                                                           
Kevin Zerbe
      
Chairman                                                                                                           
Vice President

 
 
5
 
 
